Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on June 12th, 2020 does not comply with the requirements of 37 CFR 1.121(c) because of failure to utilize proper claim identifiers including (Original), (Currently amended), (New), and the absence of claim text markings indicating the changes that have been made relative to the immediate prior version of the claims .  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Further as noted in MPEP 714.01(e), a preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP § 1893.03(b). Accordingly, a "Notice to File Corrected Application Papers" requiring a substitute specification will not ordinarily be mailed in an international application even if the national stage submission includes a preliminary amendment.

th, 2020 has not been entered because they are non-compliant with 37 CFR 1.121(c) and no period for correction is possible for the reasons set forth by MPEP 714.01(e). The listing of claims 1-13 also presented on June 12th, 2020 is the last proper set of claims submitted and has been considered and examined as the last compliant claim listing of record.  

Claim Objections
Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because depend from a multiple dependent claim 11.  See MPEP § 608.01(n).  Accordingly, the claims 12 and 13 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, 1-11.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine (10) for providing a prize value, comprising: 
a start button (32) for initiating at the gaming machine (10) an activation event; and 
5an event detection module (70) for receiving sporting event outcomes within a data stream from multiple random sporting event sources (REG 1, REG 2, REG 3, ...REG N), the sporting events being associated with a respective time stamp, and for detecting of sporting event outcomes occurring within a predefined time interval (76);
 a payback percentage calculation module (71) for calculating a current 10payback percentage and/or current volatility based on prize values that are associated with the respective detected sporting event outcomes of the number of sporting event outcomes occurring within the predefined time interval (76); and 
an event selector (72) for selecting, depending on the current payback percentage and/or current volatility, from the event sources (REG 1, REG 2, REG 3, ...REG 15N) the specific event that is best fitting to achieve a desired payback percentage and/or desired volatility, which specific event then is provided as prize value of the gaming machine (10).

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe following a set of rules and Mental Processes capable of being performed in the human mind including observation, evaluation and judgement.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on gaming machine and button it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including gaming machine and button amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0002], [0032], [0037]-[0040], [0049]-[0052], [0122]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.

“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-11 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2014/0256408).

Claim 1: Meyer teaches a gaming machine (10) for providing a prize value, comprising: 
a start button (32) for initiating at the gaming machine (10) an activation event(Meyer Figure 5A; Element 32; Paragraph [0103]); and 
5an event detection module (70) for receiving sporting event outcomes within a data stream from multiple random sporting event sources (REG 1, REG 2, REG 3, ...REG N) (Meyer Figure 1; Elements 50a-50z; Paragraph [0027]), the sporting events being associated with a respective time stamp, and for detecting of sporting event outcomes occurring within a predefined time interval (76) (Meyer Paragraphs [0024]-[0025]) ;
 a payback percentage calculation module (71) for calculating a current 10payback percentage and/or current volatility based on prize values that are associated with the respective detected sporting event outcomes of the number Meyer Figures 1-2b; Paragraphs [0030]-[0032], [0039]-[0041]); and 
an event selector (72) for selecting, depending on the current payback percentage and/or current volatility, from the event sources (REG 1, REG 2, REG 3, ...REG 15N) the specific event that is best fitting to achieve a desired payback percentage and/or desired volatility, which specific event then is provided as prize value of the gaming machine (10) (Meyer Table 3; Paragraphs [0036], [0039]-[0041]).

Claim 2: Meyer teaches the gaming machine (10) of claim 1, wherein the event selector (72, 73) may be designed 20to alternate between approximation for payback percentage or volatility(-wherein the determination and association of payback percentage and volatility occur as a series of steps that alternatively performed as a simultaneous operation- Meyer Tables 4 & 5; Paragraphs [0039]-[0042]).  

Claim 3: Meyer teaches the gaming machine (10) of claim 1, wherein the event selector (72, 73) may be designed to approximate both payback percentage and volatility simultaneously( (-wherein the determination and association of payback percentage and volatility occur as a series of steps that alternatively performed as a simultaneous operation-Meyer Tables 4 & 5; Paragraphs [0039]-[0042]).  


4: Meyer teaches the gaming machine (10) of claim 1, wherein the sporting event outcome is detected by receiving a presorted series of detected sporting event outcomes (-system generates presorted metric data that is forwarded analyzer- Meyer Tables 1-3; Paragraphs [0036]-[0038]; Element 225).  

Claim 5: Meyer teaches the gaming machine (10) of claim 1, wherein the detecting the number of sporting event outcomes occurring within a predefined time interval (76) the time interval is a specified 30single time (Meyer Paragraphs [0024]-[0025]).  

Claim 6: Meyer teaches the gaming machine (10) of claim 1, further comprising: 32WO 2019/115737PCT/EP2018/084853 a spin control (74) adapted for retrieving pay table symbols corresponding to the detected sporting event outcomes; and displaying the pay table symbols on a display (16) of the gaming machine (10) as one or more reel strips (54) (Meyer Figure 2A, 2B; Elements 410a-c; 430).  

Claim 7: Meyer teaches the gaming machine (10) of claim 6, wherein the reel strips (54) are displayed as simulated rotating reel strips from occurrence of the activation event until the event selector (72) provides a specific selected event(Meyer Figure 2a; Element 440; Paragraphs [0126], [0128]).  

10 Claim 8: Meyer teaches the gaming machine (10) of claim 1, further comprising calculating a prize payout based on the prize value and a wagering value Meyer Figure 2A, 2B; Elements 460-470; Paragraphs [0034], [0041]).  

Claim 11: Meyer teaches a gaming system, comprising: a gaming machine (10) as claimed in any one of the claims 1 to 10; a sporting event monitoring server (306) (Meyer Figures 4a 5a; Paragraph [0077]) adapted for receiving data from sporting 25events and operable to determine and define a plurality of sporting event outcomes occurring during one or more sporting events and determine a probable occurrence of each sporting event outcome based on an analysis of previously completed sporting events and to assign a prize value to each defined sporting event outcome based on the calculated probable occurrence, the defined sporting event outcome and assigned prize value being provided to 30the gaming machine (10) (-wherein sporting event scores are understood as included as sporting events- Meyer Figures 1-2b; Paragraphs [0027], [0030]-[0032], [0039]-[0041]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2014/0256408) as applied to at least claims 1-8, and 11 and further in view of Ames et al (US 2016/0182415)

Claim 9: Meyer teaches the gaming machine of claim 1, including tracking a plurality of game events as cited above and the creation of pools or sets of game event outcomes (Meyer Paragraph [0122]).  While Meyer does not explicitly teach that the set is a FIFO queue, where Java Script Object Notation (JSON) is used to store 15data event objects in the queue, Ames teaches that arrangement for storing events was known before the earliest effective filing date of the claimed invention in an analogous data storage invention (Ames Paragraph [0059]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of a FIFO queue, where Java Script Object Notation (JSON) as taught by Ames in the invention of Meyer because such would have provided the expected and predictable result of employing known data storage protocols and techniques to organize the collected event data in a form that would allow for the subsequent sorting of the same. 




Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Asher et al (US 2007/0184892) teaches a slot game based on results from a sporting event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.E.M/Examiner, Art Unit 3715         

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715